Citation Nr: 0102126	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  98-16 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from February 1954 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  In September 1999, the Board 
confirmed the denial of the issue on appeal and the veteran 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  The Court, in a Memorandum Decision 
dated in July 2000, vacated and remanded the September 1999 
Board decision due to inadequate reasons and bases for its 
decision.


FINDINGS OF FACT

1.  By decision dated June 1996, the RO denied the veteran's 
claim of entitlement to service connection for a low back 
disorder.

2.  The evidence associated with the claims file subsequent 
to the June 1996 denial bears directly and substantially upon 
the specific matter under consideration and must be 
considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1996 decision denying entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  The evidence received since the June 1996 is new and 
material, and the requirements to reopen the veteran's claim 
of entitlement to service connection for a low back disorder 
have been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
a low back disorder has been previously considered and denied 
by the RO.  A June 1996 rating decision initially denied 
service connection for a low back injury.  The veteran was 
notified of the June 1996 decision and provided with his 
appellate rights, but he did not appeal the decision.

As the veteran did not file a Notice of Disagreement to the 
RO's June 1996 determination, that determination is final.  
38 U.S.C.A. §§ 7105(a), (b)(1),(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  Once an RO decision becomes final 
under 38 U.S.C.A. § 7105(a) (West 1991), absent the 
submission of new and material evidence, the claim may not 
thereafter be reopened or readjudicated by the VA.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  The Board 
must review all evidence submitted since the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

The veteran's claim for service connection may, however, be 
reopened provided the veteran submits new and material 
evidence.  The issue of whether evidence is "new and 
material" is analyzed under 38 C.F.R. § 3.156(a) (2000).  
Reviewing a final decision based on new and material evidence 
is potentially a several step process.  See Elkins v. West, 
12 Vet. App. 209, 214-19 (1999); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

First, the Board must determine whether the evidence 
submitted since the prior decision is new and material, which 
will be discussed below.  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If new 
and material evidence has been presented, the claim is 
reopened and it must be determined whether VA's duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  If 
so, the Board may evaluate the merits of the claim.  See 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Winters v. 
Gober, rev'd on other grounds, No. 99-7108 (Fed. Cir. July 
2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2000); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The relevant evidence that was of record at the time of the 
RO's June 1996 denial consisted of the veteran's December 
1956 separation examination; a December 1986 Social Security 
Administration decision; a June 1988 Workers' Compensation 
judgment; a July 1995 letter from Max Van Den Berg, D.C.; an 
August 1995 letter from the veteran's fellow serviceman; an 
August 1995 letter from Marilyn E. Newton, R.N.; an August 
1995 letter from the veteran's former employer; October 1995 
letters from Owen M. Berow, M.D.; a December 1995 statement 
from the veteran; and a February 1996 VA examination.

The veteran's separation examination of December 1956 
contained no findings related to the low back.  The remainder 
of the veteran's service medical records was unavailable.  It 
is believed that they were destroyed by fire at the National 
Personnel Records Center.  The Social Security Administration 
decision found the veteran to be disabled due to degenerative 
disc disease of the lumbar spine.  The Workers' Compensation 
judgment granted the veteran an award in June 1988.

The letter from Dr. Van Den Berg stated that he had treated 
the veteran in the 1960's for low back pain with radiation 
into the left leg.  The letter from the veteran's fellow 
serviceman stated that he was taken to the 121st Evacuation 
Hospital in January 1956.  While there, he met the veteran 
and the veteran appeared to have injuries of his leg, back, 
and arm.  The letter from Ms. Newton, written on behalf of W. 
E. Gilkey, D.O., stated that their office had treated the 
veteran in the mid 1970's for a recurring lumbosacral 
condition as a result of military injuries.

The letter from the veteran's former employer stated that the 
veteran worked for his company from 1958 to 1959 and from 
1960 to 1962.  During this time, the veteran had occasional 
absences due to a previous back injury.  The letters from Dr. 
Berow related that the veteran had significant low back 
problems and sciatica in February 1986.  The veteran had 
sustained several industrial injuries and had since been 
unable to work.  The veteran told Dr. Berow that he incurred 
a back injury in service when he fell from a 100 foot cliff.  
Dr. Berow opined that the in-service injury would likely be a 
major factor in the veteran's current back condition.

In the veteran's statement, he claimed that he injured his 
back when he fell from a cliff in Korea in December 1955.  At 
that time, he was assigned to the 24th Infantry Division, 34th 
Regiment, 21st Battalion, H Company.  In January 1956, he was 
transferred to the 121st Evacuation Hospital.  He was later 
sent to Tokyo Hospital and returned to Korea in April 1956.  
During the February 1996 VA examination, the veteran 
recounted the history of his accident and claimed that he had 
recurrent back problems since his discharge from service.  
Examination findings included tenderness and muscle spasms of 
the right paravertebral muscle group, and very limited range 
of motion, with pain.  The veteran was diagnosed with 
degenerative disease of L4-L5, L5-S1.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the June 1996 denial 
includes Morning Reports; May 1986 and July 1995 letters from 
R. Harris Russo, M.D.; an October 1996 letter from the 
veteran's parents; an October 1996 letter from a fellow 
serviceman; an April 1999 letter from the veteran's former 
employer; a May 1998 letter from David P. Ruse, D.C.; and a 
June 1998 letter from Dr. Berow.

The Morning Reports show that the veteran was absent from 
duty due to sickness in December 1955 and that he was 
hospitalized at the 121st Evacuation Hospital in January 
1956, and subsequently transferred to Tokyo.  The May 1986 
letter from Dr. Russo referred to the veteran's 
osteoarthritis and degenerative changes of his low back.  In 
the July 1995 letter, Dr. Russo recommended that the veteran 
go to a VA hospital and apply for benefits.

The veteran's parents stated that they remembered writing to 
him when he was hospitalized in service.  The fellow 
serviceman stated that he was in the veteran's company in 
Korea and that, in December 1955, the commanding officer 
reported that the veteran had fallen from a cliff and was 
injured.  He did not see the veteran again because he was 
rotated out shortly thereafter.  The veteran's former 
employer stated that the veteran began work in the summer of 
1957.  The veteran told him that he injured his back in Korea 
and he occasionally took time off from work due to his back 
condition.

In his letter, Dr. Ruse stated that he had reviewed the 
veteran's records, spoken with the veteran, and performed a 
spinal evaluation.  He believed that a definite and 
unmistakable correlation was present between the military 
injury and the current low back disability.  The nature and 
severity of the injury in service would make it most likely 
that an ongoing severe spinal condition would develop.  He 
expressed that progressive degenerative spinal changes and 
deterioration were the rule after that initial type of 
injury.  The June 1998 letter from Dr. Berow stated that he 
had reviewed some additional records of the veteran and that 
his opinion remained the same as expressed in October 1995.

In conclusion, the Board finds that the evidence submitted 
since the RO's last final denial bears directly and 
substantially upon the specific matter under consideration, 
that is, whether the veteran's current low back disorder is 
related to his period of active service.  Notably, the 
Morning Reports confirm that the veteran was injured and 
hospitalized during the time period, and at the locations 
that he has described.  Furthermore, the statements of Drs. 
Ruse and Berow provide competent medical opinions relating 
the current low back disorder to the veteran's description of 
his in-service injury.  Finally, the lay and medical 
statements of record suggest that the veteran has received 
medical treatment for his back disorder essentially since his 
discharge from active service.

Accordingly, the Board finds that the veteran has presented 
new and material evidence in support of his claim and, to 
that extent, the benefit sought on appeal must be granted.  
However, the Board concludes that additional development by 
the RO is necessary before the claim may be decided on its 
merits.  This development is addressed in the remand appended 
to this decision.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.


REMAND

As aforementioned, it must now be determined whether the 
veteran's claim as reopened is meritorious.  During the 
pendency of this appeal, the provisions of 38 U.S.C.A. 
§ 5107, which concern the VA's duty to assist the veteran 
with the development of facts pertinent to his claim, have 
been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000) (the 
"Act").

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

Under these circumstances, further review by the RO on the 
merits with consideration of the benefit of the doubt 
provisions of 38 U.S.C.A. § 5107(b) (which was essentially 
retained under the new legislation) should be accomplished to 
afford the veteran due process of law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  With regard to post-service records, the Board 
observes that the claims file does not contain the treatment 
records of Drs. Van Den Berg, Berow, Gilkey, Russo, and Ruse.  
In addition, the claims file does not contain the records 
relied upon by Workers' Compensation or the Social Security 
Administration in rendering their decisions.  The RO on 
remand should ensure that the veteran is provided with the 
opportunity to provide an accurate medical history of 
treatment for his claimed disability since service.  The RO 
should then ensure that the assistance set forth in the 
Veterans Claims Assistance Act to obtain such records is 
accomplished.

Finally, the Board notes that the veteran was hospitalized in 
service for a lengthy period of time, that he currently has a 
low back disability, and that he has submitted lay and 
medical evidence relating his current disability to his 
period of active service.  However, the veteran has not been 
afforded a VA examination in relation to his claim.  Under 
the recently enacted legislation, VA examinations and 
opinions are required if certain criteria are met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Given these amended statutory provisions 
regarding assistance to the veteran and the absence of a 
medical examination report regarding current diagnosis and 
relationship to service, the Board is of the opinion that it 
may not properly proceed with appellate review until 
additional development has been accomplished.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his low back 
disorder, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  The RO should document 
all reasonable efforts to obtain such 
records.  In particular, the RO should 
attempt to obtain and associate with the 
claims files the records of Drs. Van Den 
Berg, Berow, Gilkey, Russo, and Ruse, and 
the Social Security Administration and 
Workers' Compensation.

2.  Thereafter, the veteran should be 
scheduled for an appropriate VA specialty 
examination in connection with his 
service connection claim.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
clinical and special test findings should 
be reported.  The examiner should clearly 
report the nature, extent, and etiology 
of any current disability.  As to any 
such disability which is diagnosed, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any current low back disorder is 
related to the veteran's military 
service.  A complete rationale for any 
offered opinion with specific references 
to the record must be provided by the 
examiners.

3.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A).

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection is 
warranted.  If the benefit sought on 
appeal remains denied, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 


The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran and his representative 
have the right to submit additional evidence and argument in 
support of the matter addressed in this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

